Citation Nr: 0816422	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD) and generalized anxiety disorder.

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The July 
2003 rating decision denied service connection for PTSD and a 
heart disability on the basis of no new and material 
evidence.  In a February 2006 Board decision, the Board 
reopened the veteran's claims for service connection for PTSD 
and heart disability based upon the receipt of new and 
material evidence and remanded both issues for further 
development.  

The psychiatric disability issue is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
the appellant's part.


FINDING OF FACT

Heart disease was not manifested during the veteran's active 
duty service or for many years thereafter, and is not shown 
to be causally or etiologically related to service.  




CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

The RO also provided the appellant with notice in March 2006, 
subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the March 2006 notice was not provided prior to the 
January 2006 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

With regard to the heart disability issue, VA has provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The evidence of record 
contains the veteran's service medical records and post-
service VA and private medical records.  The evidence of 
record also contains a report of a VA heart examination 
performed in March 2007.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the heart disability issue, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of this issue.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied as to the heart 
disability issue.  For all the foregoing reasons, the Board 
will proceed to the merits on this issue.  

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Heart Disability

Analysis

The veteran is seeking entitlement to service connection for 
heart disability.  The veteran filed a claim for heart 
disability in June 1981.  A July 1981 RO decision denied 
service connection for heart disability.  In February 2006, 
the Board reopened the claim for heart disability and 
remanded for further development.

A service Report of Medical Examination dated in March 1968 
for induction purposes reflects that the veteran's heart was 
clinically evaluated as normal.  A service Report of Medical 
History dated in January 1971 for separation purposes 
reflects that the veteran's heart was clinically evaluated as 
abnormal due to a grade 11/V1 systolic murmur at apex and 
aortic area (physiologic murmur).  A service radiographic 
report dated in February 1971 reflects a finding that the 
heart was within normal limits.  There are no other service 
medical records related to the heart.  

Private medical records from Columbia Healthcare System dated 
in May 2000 reflect that the veteran was assessed with a 
history of rheumatic fever, as well as atrial fibrillation 
with increased ventricular response of new onset.  

In a November 2002 letter from Juan M. Taveras, M.D., 
F.A.C.C., Dr. Taveras stated that he was treating the veteran 
for various issues, including paroxysmal atrial fibrillation 
and palpitations.  

VA outpatient treatment records dated in June 2003 reflect 
that the veteran was assessed with hyperlipidemia and 
arrhythmia.  

In an October 2003 letter, Dr. Taveras stated that he was 
treating the veteran for supraventricular tachycardia.  Dr. 
Taveras also stated that he could not find any evidence of 
significant rheumatic heart disease on echocardiography.  

Medical records from PDSHeart dated in July 2005 reflect that 
the veteran was assessed with premature ventricular 
contractions, premature atrial contractions and sinus 
tachycardia.  

In a February 2006 Board decision, the Board noted that the 
veteran had not been afforded a VA examination for heart 
disability.  The Board remanded the heart issue for further 
development.  

The veteran underwent a VA heart examination in March 2007.  
The veteran stated that he started having depression while in 
active duty in Korea in 1970 and was afraid of possible war 
with Korea.  He reported that he started to drink heavy 
alcohol which caused him to have a lot of palpitations with 
associated panic attacks.  He claimed that he was found to 
have tachycardia but never had any medical treatment for any 
heart condition.  He stated that the physical examiner on 
exit examination told him that he had a heart murmur.  He 
reported that he was diagnosed with hypertension in 1979 
after he left the military.  He claimed that, in 2000, he had 
an episode of heart arrhythmias and chest pain and was 
diagnosed with premature atrial contractions, occasional 
premature ventricular contractions, and paroxysmal atrial 
fibrillation.  

The examiner noted that the veteran did not have a history of 
trauma to the heart, cardiac neoplasm, myocardial infarction, 
congestive heart disease, syphilitic heart disease, 
endocarditis, pericarditis, syncope, angina, or dyspnea.  The 
examiner noted that the veteran was diagnosed with 
hypertensive heart disease in 1979.  The examiner noted that 
the veteran had a history of weekly fatigue and monthly 
dizziness.  

Following the physical examination, the examiner diagnosed 
mild pulmonary hypertension, global left ventricular 
hypertrophy with left ventricular diastolic dysfunction, 
normal sinus rhythm with heart rated in the 70's, mild left 
atrial enlargement, and preserved right ventricular and left 
ventricular systolic function with left ventricular ejection 
fraction of 61 percent.  The examiner opined that the 
veteran's heart condition manifested by hypertensive 
cardiovascular disease is less likely than not related to his 
military service.  The examiner based this opinion on the 
findings that the veteran's present heart condition 
manifested by mild globar hyperthtophy, diastolic dysfunction 
and paroxysmal atrial fibrillation were secondary to his long 
standing and poorly controlled hypertension.  The examiner 
noted that there was no evidence that the veteran had 
hypertension while in active service.  The examiner reasoned 
that the murmur was a very soft systolic murmur audible in 
the aortic area and was the same murmur found in the 
veteran's military exit exam.  The examiner agreed with the 
assessment done in 1971 that there was a functional or 
physiological murmur.  The examiner stated that the murmur 
had not been changed since then and was not related to the 
veteran's cardiac condition because the echocardiogram did 
not show any abnormalities in the aortic valve, only mild 
tricuspid regurgitation that even the examiner was not able 
to hear at the tricuspid level.  

Therefore, based on a review of the medical evidence, the 
Board must conclude that service connection for heart 
disability is not warranted.  Although there is evidence of a 
heart murmur in service, the veteran's heart was found to be 
within normal limits subsequent to the January 1971 Report of 
Medical Examination for separation purposes which noted the 
murmur.  The Board interprets this as reflecting a normal 
heart sound in this particular case.  Furthermore, there is 
no medical evidence showing that heart disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active service, and therefore 
service connection for heart disability may not be presumed 
to have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   In this case is appears that heart disease was not 
documented for a number of years after service.

Finally, the Board believes it significant that the VA 
medical examiner opined that the current heart disability was 
not etiologically related to service.  The Board finds that 
this opinion is entitled to considerable weight and is 
competent evidence regarding causation of the disability at 
issue.  The Board has considered the veteran's own lay 
statements to the effect that his heart disability is 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for heart disability is not warranted.  To 
this extent, the appeal is denied. 


REMAND

In June 2007, a VA examiner opined that it was the examiner's 
personal belief that the veteran's generalized anxiety 
disorder was at least as likely as not due to the veteran's 
service experience in the demilitarized zone in Korea.  In 
July 2007, the same VA examiner conducted an examination of 
the veteran which included review of the claims file.  The 
examiner again diagnosed generalized anxiety disorder.  
However, at this time the examiner indicated that he could 
not find a rational explanation for the veteran's generalized 
anxiety disorder and his participation in service.  In other 
words, the VA examiner has offered two conflicting opinions, 
but the Board is unable to find a clear explanation for 
either opinion.  Under the circumstances, and in light of 
certain evidence showing at least one complaint of 
nervousness during service and mental health treatment 
beginning after service in approximately 1973, the Board 
believes that additional examination is necessary to allow 
for informed appellate review of the psychiatric disability 
issue.  

Additionally, with regard to the PTSD issue, certain new 
evidence was received at the Board in February 2008, 
including a March 2007 letter from the U.S. Army Joint 
Services Records Research Center regarding the location of 
the Headquarters and Headquarters Troop, 4th Squadron, 7th 
Cavalry in Korea near the demilitarized zone.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination (if possible, 
by an examiner who has not already 
examined the veteran).  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  All current psychiatric 
disorders should be clearly reported.  
After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

Does the veteran have a current 
psychiatric disorder (other than a 
personality disorder) which was first 
manifested during his active duty service 
or is otherwise causally related to the 
veteran's service?  

2.  After completion of the above, the RO 
should review the claims file and 
determine if service connection is 
warranted for psychiatric disability, to 
include PTSD and/or generalized anxiety 
disorder.  Unless the claim is granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


